Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Feb 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 Feb 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Sampson (Reg. No. 44314) on 08 Mar 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:

a wearable ultrasonic sensor system configured to be placed in contact with an outside skin surface of a subject, the ultrasonic sensor system comprising: 
an outer surface; 
an ultrasound transmitter layer configured to generate ultrasonic plane waves; 
a focusing layer residing and remaining between the ultrasound transmitter layer and the outer surface, the focusing layer comprising two or more lenses configured to focus the ultrasonic plane waves into a beam of ultrasound across an arterial longitudinal axis, the two or more lenses including at least one cylindrical lens, the beam of ultrasound having a cross-section and a long axis of the cross-section being longer than a short axis of the cross-section, wherein the two or more lenses of the focusing layer further comprise at least one lens that is oriented at non-orthogonal angle relative to [[an]]the outer surface of the ultrasonic sensor system and configured to cause a portion of an ultrasonic plane wave to be refracted along the non-orthogonal angle; and 
an ultrasound receiver layer comprising one or more receiver elements configured to detect ultrasonic reflections and to generate output signals corresponding to detected ultrasonic reflections; and 
a control system comprising one or more processors, the control system configured to process the output signals to calculate values , wherein the one or more cardiovascular properties include blood pressure.  
Claim 11 is cancelled.
Claim 18 is cancelled.
Claim 19 has been amended as follows:
An ultrasound cardiovascular measuring device comprising: 
a non-interfering ultrasonic sensor system configured to be integrated within a button or a display of a mobile computing device, the non-interfering ultrasonic sensor system configured not to perturb an artery being measured and configured not to interfere with flow of blood through an arterial system, the non-interfering ultrasonic sensor system comprising: 
an ultrasound transmitter layer configured to generate ultrasonic plane waves;  
a focusing layer residing and remaining between the ultrasound transmitter layer and the button or the display, the focusing layer configured for focusing the ultrasonic plane waves into a beam of ultrasound across an arterial longitudinal axis, the beam of ultrasound having a cross-section and a long axis of the cross-section being longer than a short axis of the cross-section, wherein the focusing layer comprises two or more lenses, including at least one cylindrical lens and at least one lens that is oriented at non-orthogonal angle relative to an outer surface of the ultrasonic sensor system and configured to 
an ultrasound receiver layer comprising one or more receiver elements configured to generate output signals corresponding to detected ultrasonic reflections; and 
control means for processing the output signals to calculate values corresponding to one or more cardiovascular properties, wherein the control means is a part of a control system of the mobile computing device, wherein the one or more cardiovascular properties include blood pressure.  
Claim 20 has been amended as follows:
The ultrasound cardiovascular measuring device of claim 19, wherein the focusing layer comprises acoustic matching material in which the [[one]]two or more lenses are embedded.  
Claim 21 has been amended as follows:
The ultrasound cardiovascular measuring device of claim 20, 
Claim 22 has been amended as follows:
The ultrasound cardiovascular measuring device of claim 19, 
Claim 23 has been amended as follows:
The ultrasound cardiovascular measuring device of claim 19, 
Claim 24 has been amended as follows:
The ultrasound cardiovascular measuring device of claim 19, wherein the [[one]]two or more lenses of the focusing layer comprise at least one lens that is oriented at an angle relative to [[an]]the outer surface of the ultrasonic sensor system.  
Claim 26 has been amended as follows:
An ultrasound cardiovascular measuring device comprising: 
a wearable ultrasonic sensor system configured to be placed in contact with an outside skin surface of a subject, the ultrasonic sensor system comprising:  
an outer surface; 
an ultrasound transmitter layer configured to generate ultrasonic plane waves; 
a focusing layer residing and remaining between the ultrasound transmitter layer and the outer surface, the focusing layer comprising two or more lenses including at least a first lens and a second lens, the first lens being configured to focus a first portion of an ultrasonic plane wave at a first focal depth within the subject and the second lens being configured to focus a second portion of the ultrasonic plane wave at a second focal depth within the subject, the first focal depth being different from the second focal depth, the two or more lenses including at least one lens configured to focus the ultrasonic plane wave into a beam of ultrasound across an arterial longitudinal axis, wherein the two or more lenses of the focusing layer further comprise at least one lens that is oriented at non-orthogonal angle relative to the outer surface of the ultrasonic sensor system and wherein the two or more lenses of the focusing layer include at least one cylindrical lens; and 
an ultrasound receiver layer comprising one or more receiver elements configured to generate output signals corresponding to detected ultrasonic reflections; and 
a control system comprising one or more processors, the control system configured to process the output signals to calculate values corresponding to one or more cardiovascular properties, wherein the one or more cardiovascular properties include blood pressure.
Allowable Subject Matter
Claims 1-5, 7-10, 14-17, 19-24 and 26 are allowed.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-24 recite the limitation “control means for …” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0011] … The control system may include one or more general purpose single- or multi-chip processors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs) or other programmable logic devices, discrete gates or transistor logic, discrete hardware components, or combinations thereof.
For purposes of the examination, examiner will interpret “control means” in claims 19-24 as one or more general purpose single- or multi-chip processors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs) or other programmable logic devices, discrete gates or transistor logic, discrete hardware components, or combinations thereof.
As for the recited functional limitation of the “control means” in claims 19-24, a review of the specification shows that the following appears to be the corresponding algorithm for the functional limitation (see paragraph(s) indicated in the parentheses after the functional limitation):
processing the output signals to calculate values corresponding to one or more cardiovascular properties ([00136]-[00137] and [00144]-[00146]).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
For claims 1 and 26, when the claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “a focusing layer residing and remaining between the ultrasound transmitter layer and the outer surface … wherein the two or more lenses of the focusing layer further comprise at least one lens that is oriented at non-orthogonal angle relative to the outer surface of the ultrasonic sensor system and configured to cause a portion of an ultrasonic plane wave to be refracted along the non-orthogonal angle,” as recited in the claims. In particular, Rastegar, a prior art of record, discloses two or more lenses of a focusing layer perturbing, or extending beyond an outer surface (Fig. 1C: lenses 150). The technical advantage of the claimed invention as recited in at least claims 1 and 26 would be providing an ultrasound sensor system that does not interfere with flow of blood in making blood pressure measurements (i.e., a cuff-based blood measurement, see [0003]-[0004]) by making ultrasound measurements via a focusing layer residing and remaining between an ultrasound transmitter layer and an outer surface, wherein two or more lenses of the focusing layer comprise at least one cylindrical lens and at least one lens that is oriented at non-orthogonal angle relative to the outer surface of the ultrasonic sensor system and configured to cause a portion of an ultrasonic plane wave to be refracted along the non-orthogonal angle.
For claim 19, when the claim is considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “a focusing layer residing and remaining between the ultrasound transmitter layer and the button or the display … wherein the focusing layer comprises two or more lenses, including at least one cylindrical lens,” as recited in the claim. The technical advantage of the claimed invention as recited in at least claim 19 would be providing an ultrasound sensor system that does not interfere with flow of blood in making blood pressure measurements (i.e., a cuff-based blood measurement, see [0003]-[0004]) by making ultrasound measurements via a button or a display of a mobile computing device.
Prior art previously made of record in the Notice of Allowance mailed 08 Feb 2021 include Schneider et al. (US Patent Pub No. 2007/0272020), Voegele et al. (US Patent Pub No. 2004/0225217), and Shikata et al. (US Patent Pub No. 2016/0143625). Schneider et al. discloses an ultrasound sensor that is configured to be integrated within a button and that comprises a focusing layer, but Schneider’s focusing layer is directed to focusing reflected ultrasound waves (see at least [0072]-[0073]), not focusing directed ultrasound waves from an ultrasound sensor as recited in the independent claims. Voegele et al. discloses an ultrasound sensor that comprises a focusing layer with lenses (see at least Fig. 6 and [0046]), but Voegele’s ultrasound sensor does not disclose the focusing layer specifically between an ultrasound transmitter layer and an outer surface, a button, or a display through which the ultrasound is emitted. Shikata et al. discloses an ultrasound sensor that comprises a focusing layer with at least two lenses (see at least Fig. 17, lenses 231, 232) and between an ultrasound transmitter and an outer surface (see at least Fig. 17: transducers 211, 212 and head portion 40), but Shikata does not disclose the focusing layer specifically between an ultrasound transmitter layer and a button, or a display through which the ultrasound is emitted nor any of the two lenses of the focusing layer oriented at a non-orthogonal angle relative to the outer surface. 
Pertinent prior art presented by the Applicant in the IDS of 26 Feb 2021, Russell (US Patent No. 7192403) and Kuiper et al. (CN Patent Pub No. 101600392; machine translated version considered by the Examiner included in this Notice of Allowance), do not disclose, neither alone nor in combination with any of the prior arts of record, at least “a focusing layer residing and remaining between the ultrasound transmitter layer and the outer surface, the focusing layer comprising two or more lenses, the two or more lenses including at least one cylindrical lens … wherein the two or more lenses of the focusing layer further comprise at least one lens that is oriented at non-orthogonal angle relative to the outer surface of the ultrasonic sensor system and configured to cause a portion of an ultrasonic plane wave to be refracted along the non-orthogonal angle,” as recited in claim 1; “a focusing layer residing and remaining between the ultrasound transmitter layer and the outer surface, the focusing layer comprising two or more lenses including at least a first lens and a second lens … wherein the two or more lenses of the focusing layer further comprise at least one lens that is oriented at non-orthogonal angle relative to the outer surface of the ultrasonic sensor system and wherein the two or more lenses of the focusing layer include at least one cylindrical lens,” as recited in claim 26; or “a focusing layer residing and remaining between the ultrasound transmitter layer and the button or the display … wherein the focusing layer comprises two or more lenses, including at least one cylindrical lens,” as recited in claim 19. In particular, Kuiper et al. discloses a chamber filled with different fluid media as an acoustic lens to vary focal depths (see at least Fig. 1A-B: fluids 141 v. 142 and [0020]), but Kuiper et al. does not disclose, neither alone nor in combination with the prior arts of record, at least two or more lenses in a focusing layer residing and remaining between an ultrasound transmitter layer and an outer surface, wherein the two or more lenses include at least one cylindrical lens, nor a focusing layer residing and remaining between an ultrasound transmitter layer and a button or a display, wherein the focusing layer comprises two or more lenses, including at least one cylindrical lens, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793